DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. As to claim 1, the claims accessing data, analyzing data and storing the results, the language in the context of the claim can practically be performed in the mind. If a claim limitation, under its broadest reasonable interpretation this covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Metal Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using computer system to perform accessing, analyzing and storing steps. The computer system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claims are not patent eligible.
As to claims 2-7, applicant discloses additional limitations that are no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claims 8-20 are rejected for the same reasons as claims 1-7 above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2018/0102957).

As to claim 1, Smith discloses a method, comprising: 
accessing, by an evaluation computer system, transaction details from a subset of current transactions being processed by a production version of a transaction processing service that is implemented on a production computer system (¶0029); 
performing, by the evaluation computer system in real-time, tests on a particular product using the transaction details (¶0023); and 
storing, by the evaluation computer system, output from the tests performed using the transaction details (¶0028).

As to claim 2, Smith discloses the method of claim 1, wherein the particular product is software that is an evaluation version of the transaction processing service that is an update to the production version of the transaction processing service (¶0023).

As to claim 3, Smith discloses the method of claim 2, wherein performing tests on the evaluation version of the transaction processing service includes evaluating a particular transaction of the subset of current transactions to determine whether the particular transaction is valid; and wherein the method further comprises the evaluation computer system comparing a result for the particular transaction produced by the evaluation computer system to a result for the particular transaction produced by the production computer system (¶0023).

As to claim 4, Smith discloses the method of claim 2, further comprising: tracking processing times for the subset of current transactions processed by the production version of the transaction processing service; and comparing the tracked processing times to processing times for the evaluation version of the transaction processing service during the performed tests (¶0023).

As to claim 5, Smith discloses the method of claim 1, wherein the particular product is hardware that is an updated version of the production computer system (¶0026).

As to claim 6, Smith discloses the method of claim 1, wherein processing the subset of current transactions includes exchanging, by the production computer system, messages that include the transaction details, and wherein accessing the transaction details includes: monitoring, by the evaluation computer system, the messages exchanged on the production computer system; copying, by the evaluation computer system, the monitored messages to the evaluation computer system; and extracting, by the evaluation computer system, the transaction details from the copied messages (¶0035-¶0036).

As to claim 7, Smith discloses the method of claim 1, wherein performing the tests on the particular product in real-time includes the evaluation computer system using, on average, ninety-five percent of the accessed transaction details within one second from receipt from the production computer system (¶0018).

As to claim 8, Smith discloses a non-transitory, computer-readable medium storing instructions that, when executed by an evaluation computer system, cause the evaluation computer system to perform operations comprising: 
identifying a subset of a plurality of current transactions being processed by a production version of a transaction processing service implemented on a production computer system (¶0028); 
accessing transaction details from the subset of the plurality of current transactions (¶0029); 
using, in real-time, the transaction details to generate test input data for evaluation tests performed on a particular product (¶0023); and 
monitoring results from the evaluation tests that are performed using the transaction details (¶0028).

As to claim 9, Smith discloses the computer-readable medium of claim 8, wherein the particular product is a software product that is executing on the evaluation computer system, and wherein the generated test input data is an input to the evaluation tests (¶0023).

As to claim 10, Smith discloses the computer-readable medium of claim 9, wherein monitoring results from the evaluation tests includes: tracking a production result for a particular transaction of the subset of the plurality of current transactions that is being processed on the production computer system; and comparing an evaluation result for the particular transaction produced by the software product to the production result for the particular transaction (¶0023).

As to claim 11, Smith discloses the computer-readable medium of claim 10, wherein comparing the evaluation result to the production result includes comparing a processing time for the production result to a processing time for the evaluation result (¶0023).

As to claim 12, Smith discloses the computer-readable medium of claim 8, wherein performing the evaluation tests on the particular product includes generating the test input data for a hardware product that is coupled to communicate with the evaluation computer system (¶0026).

As to claim 13, Smith discloses the computer-readable medium of claim 12, wherein operations further comprise: tracking an amount of time from when particular test input data that is based on a particular transaction of the subset of the plurality of current transactions is sent to the hardware product to when an evaluation result based on the particular test input data is received from the hardware product; and comparing the amount of time to an elapsed time for completing the particular transaction on the production computer system (¶0023).

As to claim 14, Smith discloses the computer-readable medium of claim 8, wherein accessing the transaction details from the subset of the plurality of current transactions includes snooping messages exchanged by the production computer system (¶0029).

As to claim 15, Smith discloses a system comprising: 
a production computer system configured to: 
process a plurality of current transactions between two or more entities that use a transaction processing service that is implemented on the production computer system (¶0020); and 
access, while processing the plurality of current transactions, transaction details from a subset of the plurality of current transactions (¶0021); 
an evaluation computer system configured to: 
receive the transaction details from the subset of the plurality of current transactions (¶0023); 
using the transaction details, perform tests on a particular product under evaluation by the evaluation computer system (¶0023); and 
monitor output from the tests performed using the transaction details (¶0028).

As to claim 16, Smith discloses the system of claim 15, wherein the evaluation computer system is configured to use accessed transaction details within three seconds of receipt from the production computer system in ninety-eight percent of cases (¶0018).

As to claim 17, Smith discloses the system of claim 15, wherein to perform the tests on the particular product, the evaluation computer system is configured to: execute an evaluation version of a software product corresponding to the particular product; and apply, to the evaluation version of the software product, test input data that is based on the transaction details (¶0023).

As to claim 18, Smith discloses the system of claim 17, wherein the production computer system is further configured to produce, using the transaction processing service, an approval decision for a particular transaction of the subset of the plurality of current transactions; and wherein the evaluation computer system is further configured to assert an indication that the evaluation version of the software product produced a decision that is different from the production computer system for the particular transaction (¶0026).

As to claim 19, Smith discloses the system of claim 15, wherein to perform the tests on the particular product, the evaluation computer system is configured to: communicate with the particular product, wherein the particular product is an evaluation version of a hardware product, and the tests are performed to determine whether the evaluation version of a hardware product will be added to the production computer system; and send, to the evaluation version of the hardware product, test input data that is based on the transaction details (¶0023).

As to claim 20, Smith discloses the system of claim 19, wherein the production computer system is further configured to provide, to the evaluation computer system, a production result for a particular transaction of the subset of the plurality of current transactions performed by the production computer system; and wherein the evaluation computer system is further configured to compare the production result to an evaluation result determined using the evaluation version of the hardware product (¶0026).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Luo (US 2020/0089820) discloses an information management method and system for IC tests, and a storage medium. The method comprises steps of: providing test data generated by performing an IC test by an IC test platform, the IC test platform being an IC test platform having more than one stage, each stage of the IC test platform comprising a plurality of test devices: providing resource data related to the IC test, other than the test data; and analyzing the IC test according to the test data of the IC test and the resource data, to obtain result data related to the IC test (Abstract).
Prior art Keskitalo (US 2018/0089071) discloses a system for testing a software based system. The method includes collecting data from the software based system under test by a first data processing device; virtualizing and timestamping the collected data by the first data processing device; abstracting data storage type and data storage location of the collected data by the first data processing device; broadcasting the virtualized and timestamped data to at least one second data processing device; reacting to the collected data at its location with an action carried out locally by the first data processing device or by sending communication pertaining to the action to the first data processing device from the at least one second data processing device; and updating execution of the test based upon the action (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113